Exhibit 10.1

[Toro Letterhead]

July 25, 2011

Renee J. Peterson

17970 Windy Lakes Circle

Chagrin Falls, OH 44023

Dear Renee:

I am delighted to extend this offer to you for the Vice President, Finance &
Chief Financial Officer position (which is an elected officer position) at The
Toro Company. I believe that you will be a strong addition to our organization
and our executive team.

Start Date

Our proposed start date is August 22, 2011.

Base Salary

Your annual base salary will be $400,000, paid on a semi-monthly basis. Your
annual base salary, like base salaries for all elected officers, will be
reviewed annually by the Compensation & Human Resources Committee with changes
(if any) typically going into effect on December 1.

Sign On Awards

You will receive both a cash sign on award and a restricted stock sign on award.

Cash – you will receive a sign on bonus of $180,000, which will be payable to
you within 30 days of your start date, with a contingency that you agree to
remain employed by The Toro Company for a minimum of one year. If you voluntary
terminate your employment prior to the first anniversary of your start date, you
agree to pay the cash sign on bonus back to the company. Based on the Q1
forecast you previously provided, this amount represents approximately 10 months
of the executive incentive amount you will forfeit for 2011 in connection with
your resignation.

Restricted Stock – you will receive a restricted stock award of 22,500 shares
worth approximately $1.3 million at today’s closing price. This restricted stock
award will be granted on your start date and will vest in three equal
installments on the first, second and third anniversaries of the date of grant.



--------------------------------------------------------------------------------

Annual Cash Incentive Award

You will be eligible for an annual cash incentive award, beginning in Fiscal
2012. Your target cash incentive award for Fiscal 2012 will be 60% of your
fiscal year base salary earnings. Performance against pre-established financial
goals determines the actual award payouts. At maximum levels of performance, you
will be eligible to receive 200% of your target award, or 120% of your fiscal
year base salary earnings. Payouts of annual cash incentive awards are typically
made in December based on approval by the Compensation & Human Resources
Committee of the Board of Directors and subject to release by the Company of its
fiscal results.

Equity Awards

Each December, you will be eligible to receive equity awards. Currently, equity
awards are granted in the form of non-qualified stock options and performance
share awards.

In determining equity grants each fiscal year, the Compensation & Human
Resources Committee evaluates a number of factors, including market data. Your
actual equity grants for Fiscal 2012 will not be determined until the December
2011 Compensation & Human Resources Committee meeting. However, management will
recommend a Fiscal 2012 equity grant worth at least $550,000. Approximately
one-half of that value will be granted in nonqualified stock options (based on
Black-Scholes present value for the last three months of the fiscal year) and
one-half will be granted in a performance share award (based on stock price for
the last three months of the fiscal year).

Nonqualified stock options vest in equal installments over three years and have
a ten-year term. Performance share awards are three-year awards and vest in full
after the end of the three-year award term. Performance share awards are paid in
shares of Toro common stock based upon the level of accomplishment against
financial goals established at the beginning of the award term.

Health and Welfare Benefits

You will be eligible to receive certain health and welfare benefits beginning on
your start date, including medical insurance, dental insurance, life insurance,
accidental death and dismemberment insurance and long-term disability insurance.

Retirement Plan

Qualified Plan - Toro’s defined contribution plan currently consists of a 401(k)
with a company match and an investment savings and ESOP contribution. You will
be eligible to participate in the defined contribution plan up to a maximum
level of 8% or the IRS compensation limit after 90 days of service and will be
eligible for the company match on the first of the month following one year of
service. Eligibility for the investment savings and ESOP begins on the first of
the month following two years of service.

Nonqualified Plans - On an annual basis, you may elect to defer up to 50% of
your annual calendar year base salary and up to 100% of your fiscal annual cash
incentive award. Deferral elections are made in October of each year for the
upcoming year; therefore, your first opportunity to defer will be in October
2011 for your calendar year 2012 base salary and your Fiscal 2012 annual cash
incentive award. Additionally, you will be eligible to defer your performance
share award payout (deferral elections for these payouts are made just prior to
the



--------------------------------------------------------------------------------

beginning of the third year of the three-year award term). Finally, after two
years of service, you will be eligible to participate in a supplemental benefit
plan. This supplemental benefit plan currently mirrors the investment savings
and ESOP contributions in the qualified plan and therefore, eligibility begins
on the first of the month following two years of service.

The descriptions above represent what is currently in place with respect to our
retirement plans. However, these plans are currently under review for
implementation in calendar year 2012.

Perquisites

As an elected officer, you will be eligible for the following perquisites:

 

  •  

All costs of leasing, operating, insuring and maintaining a company-leased car
(current lease allowance is $68,500)

 

  •  

An annual financial planning allowance of $6,000; an additional $3,000 can be
used over the course of every three years

 

  •  

Toro product

 

  •  

Four weeks of vacation annually

 

  •  

Reimbursement for an annual executive physical of up to $1,000 for amounts not
covered by insurance

Change in Control Severance Compensation Policy

In your role as Vice President, Finance & Chief Financial Officer, you will
automatically become a participant in Toro’s Change in Control Severance
Compensation Policy on the day on which you commence employment.

Relocation Benefits

We will provide for your relocation to the Twin Cities and can discuss further
details at a later date.

This offer is contingent upon reference checks, successfully passing a
pre-employment drug test, presenting evidence of eligibility for employment and
signing our standard employee agreement.

Renee, I am very excited about the prospect of having you join The Toro Company.
I look forward to a positive response to our offer. Please feel free to call me
with any questions.

 

Sincerely, /s/ Michael J. Hoffman Michael J. Hoffman Chairman & CEO



--------------------------------------------------------------------------------

The undersigned acknowledges that I have read and accept the terms and
conditions outlined in this letter.

 

/s/ Renee J. Peterson

   

July 25, 2011

Renee J. Peterson     Date